Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/12/2022.
Priority
This application, filed 01/21/2020, Pub. No. US 2020/0158731 A1, is a continuation of US application 15/440,136, filed 02/23/2017, Pub. No. US 2017/0160281 A1, now abandoned, which is a continuation of US application 14/168,590, filed on 01/30/2014, Pub. No. US 2014/0220006 A1, now abandoned, which claims benefit of U.S. Provisional Application No. 61/759,436, filed on 02/01/2013.
Status of Claims
Claims 1, 7-9 and 26-35 are currently pending.  Claims 1-25 have been originally pending.  Claims 12-25 have been cancelled, as set forth in the Preliminary amendment filed 01/21/2020.  Claims 1-11 have been subject to the species election requirement mailed 12/24/2021.  Claim 2 has been cancelled, and Claims 1, 3 and 4 have been amended, as set forth in the Applicant’s amendment filed 03/24/2022.  Claims 1 and 7-9 have been amended; Claims 3-6, 10 and 11 have been cancelled; and Claims 26-35 have been added, as set forth in Applicant’s amendment filed 09/12/2022.  Claims 1, 7-9 and 26-35 are examined.
Information Disclosure Statement
The information disclosure statement, submitted on 09/12/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is 
being considered by the Examiner.  
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claims 3-6, 10 and 11 are moot in view of Applicant’s cancellation of the claims.
II.	The rejections of Claims 1 and 3-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
Claim Objections
Claim 1 is objected to because of the following informalities:  missing a comma between recitations of “carboplatin” and “bevacizumab.”  Appropriate correction is required.  This objection is necessitated by Applicant’s amendment.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 7-9 and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).
This rejection is necessitated by Applicant’s amendment.
The claims, as recited in the amended Claim 1, are drawn to:

    PNG
    media_image1.png
    762
    1036
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    1038
    media_image2.png
    Greyscale



At page 5 of the Remarks filed 09/12/2022, Applicants argues that:

    PNG
    media_image3.png
    246
    1175
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    453
    1187
    media_image4.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, it is noted that line numbers are not provided in the specification filed 01/21/2020.
Second, with regard to Claim 1, the specification as filed is limited to assessing the efficacy of chemotherapy for non-small cell lung cancer (NSCLC) and small cell lung 
cancer (SCLC) as follows: 

    PNG
    media_image5.png
    307
    795
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    274
    1056
    media_image6.png
    Greyscale

See pages 6-7; Emphasis added.


As such, there is no support in the specification as filed for a method for evaluating the efficacy of chemotherapy with one or more of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide and vinblastine in a patient diagnosed with any lung cancer, which most common types include lung nodules and mesothelioma in addition to non-small cell lung cancer and small cell lung cancer:

    PNG
    media_image7.png
    255
    965
    media_image7.png
    Greyscale



Third, with regard to Claim 1, the specification as filed is limited to detection ROC ″area under the curve″ of at least 70 for MDC, NME-2, KGF, PlGF, Flt-3L, HGF, MCP1, SAT-1, MIP-1-b, GCLM, OPG, TNF RII, VEGF-D, ITAC, MMP-10, GPI, PPP2R4, AKR1B1, Amy1A, MIP-1b, P-Cadherin and EPO for diagnosis of NSCLC in heavy smokers.  As such, there is no support in the specification as filed for a method for evaluating the efficacy of chemotherapy using MDC, NME-2, KGF, PlGF, Flt-3L, HGF, MCP1, SAT-1, MIP-1-b, GCLM, OPG, TNF RII, VEGF-D, ITAC, MMP-10, GPI, PPP2R4, AKR1B1, Amy1A, MIP-1b, P-Cadherin and EPO as biomarkers having ROC of at least 70 in a patient diagnosed with any other lung cancer.
Claims 7-9 and 26-35 are rejected as being dependent upon the rejected Claim 1.
Fourth, with regard to Claim 8, the term “five or more biomarkers” is not found in the specification as filed.
Fifth, with regard to Claims 33 and 34, the terms “one or more vials, containers, or compartments, a set of calibrator proteins” and “at least four discrete binding domains” appears to be found in the specification as filed (see page 4) only in connection with a kit comprising a multi-well assay plate, that do not provide support for the generic “comparison” step of the claimed method.
Applicant is reminded that MPEP § 2163.06 requires: 
I. TREATMENT OF NEW MATTER 
If new subject matter is added to the disclosure, whether it be in the abstract, the specification, or the drawings, the examiner should object to the introduction of new matter under 35 U.S.C. 132 or 251 as appropriate, and require applicant to cancel the new matter. If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant. 
When the claims have not been amended, per se, but the specification has been amended to add new matter, a rejection of the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, should be made whenever any of the claim limitations are affected by the added material. 
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.  Emphasis added.

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is necessitated by Applicant’s amendment.
Claims 26 and 27 recite the limitation "said assay chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claims because there is no recitation of “an assay chamber" in Claim 1 upon which Claims 26 and 27 depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9 and 26-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as 
it would be interpreted by one of ordinary skill in the art.  See MPEP § 2111.  
Based on the plain meaning of the terms, the broadest reasonable interpretation of Claim 1 is a method of determining the therapeutic efficiency of chemotherapy with any of chemotherapeutic agents selected from a “laundry” list consisting of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine and any possible their combinations, in a patient diagnosed with any lung cancer using NME-2 and Flt-3L, and at least two biomarkers selected from a “laundry” list consisting of MDC, KGF, PlGF, HGF, MCP1, SAT-1, MIP-1-b, GCLM, OPG, TNF RII, VEGF-D, ITAC, MMP-10, GPI, PPP2R4, AKR1B1, Amy1A, MIP-1b, P-Cadherin, EPO, and combinations thereof.  Based on the specification as filed, step (b) “receiving a comparison” includes measuring the biomarkers’ level and comparing with a normal control level of biomarkers.  According to Claim 1, if the patient has been identified as responsive, the treatment is continued, if not, the treatment is altered to administering any chemotherapeutic agent selected from a “laundry” list consisting of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine and any possible their combinations, which are different from the initial treatment.  
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category.  MPEP § 2106.03.  The claim recites at least one step or act, including “evaluating from said comparison whether said patient is responsive to said first treatment regimen.”  Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception.  As explained in MPEP § 2106.04(II), a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.  For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. MPEP § 2106.04(c)(I)(C).  While there is an exception to this general rule for process claims that are drafted in such a way that they are no different in substance than a product claim, Claim 1 does not invoke this exception because review of the claim indicates that it is focused on a process of determining how much biomarker is present in the sample and then treating a patient in accordance with that determination, and are not focused on the product per se.  Limitations in the claim “receiving a comparison” which implies comparing the biomarkers’ level with a normal control level of biomarkers; “evaluating from said comparison whether said patient is responsive to said first treatment regimen” and “identifying the patient as being responsive to said first treatment or not responsive to said first treatment regimen” that can be practically performed in the human mind, and thus fall into the “mental process” groupings of abstract ideas.  In addition, the limitations describe a naturally occurring relationship between a biomarker concentration in a sample obtained from a lung cancer patient and efficacy of medical treatment for lung cancer, and thus may also be considered to recite a law of nature.  Accordingly, the limitations recite a judicial exception (an abstract idea that falls within the mental process grouping and a law of nature). 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
Besides the abstract idea/law of nature, Claim 1 recites the additional elements of “administering” to a patient diagnosed with any lung cancer any chemotherapeutic agent selected from a “laundry” list consisting of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine and any possible their combinations.  These limitations fail to meaningfully limit the claim because they are recited at a high level of generality, making the limitations’ inclusion in the claim at best nominal. 
Accordingly, these limitations do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception (Step 
2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. See MPEP § 2106.05.  As explained with respect to Step 2A Prong Two, Claim 1 recites the additional elements of “administering” to a patient diagnosed with any lung cancer any chemotherapeutic agent selected from a “laundry” list consisting of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine and any possible their combinations, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  See MPEP § 2106.05(f). (Step 2B: NO).  Claim 1 is not eligible.
With regard to Claim 7, as admitted by Applicant at pages 12-13 of the specification, conducting a multiplexed assay measurement of a plurality of biomarkers in a test sample, wherein the multiplexed assay measurement is conducted using one reaction volume comprising the test sample is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 7 is not eligible.
With regard to Claim 8, it is first noted that the courts have recognized determining the level of a biomarker in blood by any means, as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017).  See MPEP 2106.05(d) “Well-Understood, Routine, Conventional Activity.”  Second, as discussed above, a multiplexed assay measurement of five or more biomarkers in a test sample is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 8 is not eligible.
With regard to Claim 9, it is first noted that determining the level of a biomarker before the treatment and during the treatment is well-understood, routine, conventional activity in the life science arts because this is connected with the biomarker function to serve as a measurable substance in an organism whose presence is indicative of some phenomenon such as disease, infection, or environmental exposure.  Second, “comparing a baseline level(s),” “comparing an interim level,” “evaluating step” which “further comprises comparing said level and said baseline level” can be practically performed in the human mind, and thus falls into the “mental process” groupings of abstract ideas.  Claim 9 is not eligible.
With regard to Claims 26 and 27, as admitted by Applicant at page 13 of the specification, the use of an assay chamber, such as a single well of an assay plate or an assay chamber that is an assay chamber of a cartridge, for conducting diagnostic tests is simply appending well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception.  Claims 26 and 27 are not eligible.
With regard to Claims 28-31, it is noted that the courts have recognized determining the level of a biomarker in blood by any means, as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017).  See MPEP 2106.05(d) “Well-Understood, Routine, Conventional Activity.”  Claims 28-31 are not eligible.
With regard to Claims 32 and 33, determining the level of a biomarker using an immunoassay as well as using one or more using vials, etc. is well-understood, routine, conventional activity in the life science arts.  Claims 32 and 33 are not eligible.
With regard to Claim 34, as admitted by Applicant at page 13 of the specification, the use of at least four discrete binding domains, which are in the form of a spot pattern, such as commercially available MULTI-SPOT®, is simply appending well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 34 is not eligible.
With regard to Claim 35, recitations “increasing or decreasing a dosage, frequency, or route of administration of a therapeutic agent of the treatment regimen”; “adding an additional therapeutic agent and/or palliative agent to the treatment regimen”; and “modifying the treatment regimen to eliminate one or more of the therapeutic and/or palliative agents,” respectively, do not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient.  In fact, these limitations are recited at such a high level of generality that it does not even require a doctor to take “at least four biomarkers” into account when deciding which treatment to administer, making the limitation's inclusion in the claim at best nominal.  Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), Claim 35 here tells the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take this law into account when treating their patients.  These limitations thus fail to meaningfully limit the claim because they do not require any particular application of the recited “at least four biomarkers,” and are at best the equivalent of merely adding the words "apply it” to the judicial exception.  Accordingly, these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.  See MPEP 2106.05(f), which provides a detailed explanation and examples of how courts have evaluated the "mere instructions to apply an exception" consideration.  Claim 35 is not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7-9 and 26-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colpitts et al., US 2007/0178504, published 08/02/2007 (IDS submitted 01/21/2020), in view of Mathew et al., US 2009/0075299 A1, published 03/19/2009 (PTO-892 mailed 05/11/2022); Nakamura et al., US 2011/0152345 A1, published 06/23/2011 (PTO-892 mailed 05/11/2022); Chakravarty et al., “Flt3-ligand administration after radiation therapy prolongs survival in a murine model of metastatic lung cancer,” Cancer Res., 1999, vol. 59, No 24, pp. 6028-6032 (IDS submitted 01/21/2020); Saffar et al., “Expression of Galectin-3, nm-23, and Cyclooxygenase-2 Could Potentially Discriminate Between Benign and Malignant Pheochromocytoma,” Am. J. Clin. Pathol., 2011, vol. 135, pp. 454-460 (IDS submitted 01/21/2020); Nakanishi et al., “Expression of macrophage-derived chemokine (MDC)/CCL22 in human lung cancer,” Cancer Immunol. Immunotherapy, 2006, vol. 55, issue 11, pp. 1320-1329 (IDS submitted 01/21/2020); Schmidt et al., US 2010/0029491, published 02/04/2010(IDS submitted 01/21/2020); and Blankenberg et al., U.S. 2006/0105419 A1, published 05/18/2006.
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
Colpitts et al. teach a method for evaluating the efficacy of a treatment regimen in a patient diagnosed with lung cancer by employing a multiplexed immunoassay to measure a level of two or biomarkers in lung cancer patient serum samples, wherein said biomarker comprises cytokeratin-19, CEA and cytokeratin-8, and comparing said level to normal control level of these biomarkers: 

    PNG
    media_image8.png
    202
    618
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    147
    611
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    54
    495
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    141
    523
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    89
    485
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    567
    478
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    251
    549
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    443
    542
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    91
    493
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    153
    487
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    366
    499
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    114
    496
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    164
    501
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    358
    496
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    127
    511
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    78
    512
    media_image23.png
    Greyscale
Emphasis added.

Colpitts et al. do not specifically teach:
(1)	evaluating responsiveness of a patient to a treatment regimen based on comparing the biomarker levels and adjusting the treatment regimen based on this evaluating;
(2)	a combination of Flt-3L and NME-2 and at least two biomarkers from the recited Markush group; and
(3)	a Receiver Operating Characteristic (ROC) area of at least 0.70.
Regarding (1), Mathew et al., throughout the publication, and, for example, in Abstract, teach methods of diagnosing cancerous conditions in a patient, as well as methods of monitoring the progression of a cancerous condition and/or methods of monitoring a treatment protocol of a therapeutic agent or a chemotherapeutic regimen.  In paragraphs [0009] and [0022], Mathew et al. teach a method for evaluating the efficacy of a cancer therapeutic agent or treatment regimen based on comparing the biomarker levels and using a detection cut-off level:

    PNG
    media_image24.png
    391
    506
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    66
    500
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    353
    486
    media_image26.png
    Greyscale



In paragraph [0025], Mathew et al. teach adjusting the treatment regimen and additional therapeutic agents and/or palliative agents:

    PNG
    media_image27.png
    417
    487
    media_image27.png
    Greyscale
 Emphasis added.


In Claim 11, Mathew et al. teach measuring the level(s) of a biomarker in samples obtained from a patient at different times:

    PNG
    media_image28.png
    204
    491
    media_image28.png
    Greyscale
 Emphasis added.


In Claim 13, Mathew et al. teach comparing the level of the biomarker in the sample to a level of the biomarker in a normal control sample.  Although Mathew et al. do not specifically measuring a baseline level(s) of a biomarker before a treatment regimen is initiated and measuring an interim level of said biomarker during said treatment regimen, as evidenced by Nakamura et al., determining the biomarker level before and after therapy is a common practice in monitoring treatment or assessing the efficacy of a therapy for an individual diagnosed with cancer:

    PNG
    media_image29.png
    176
    483
    media_image29.png
    Greyscale
 Emphasis added.


As such, all elements of the instantly claimed methods for evaluating the efficacy of a treatment regimen in a patient diagnosed with lung cancer and administering a treatment regimen to a patient in need thereof for treating lung cancer, which methods comprise evaluating responsiveness of a patient to a treatment regimen based on comparing the biomarker levels and adjusting the treatment regimen based on this evaluating, are taught by combination of Colpitts et al., Mathew et al. and Nakamura et al.  It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have combined the teachings of Colpitts et al., Mathew et al. and Nakamura et al., because they all related to the use of biomarkers in cancer therapy.

Regarding (2), Chakravarty et al., throughout the publication, and, for example, in Abstract, teach involvement of Flt3 in a metastatic lung cancer.
Regarding (2), Saffar et al., throughout the publication, and, for example, at page 457, right column, teach that it is known in the art that nm-23 (also known as NME-2) is 
involved in non-small cell carcinoma of lung:
“Different genes involved in different stages of the cell cycle, induction of cell differentiation, adhesion, or apoptosis have been evaluated regarding their potential for prediction of the course of neoplastic lesions and have sometimes proved useful. Expression of nm-23, a metastasis suppressor gene,7 is variable depending on the state of cell growth; highest and lowest nm-23 expression occur in the S phase and in the G0/G1 phase, respectively.8 Decreased expression of this gene in different cancers, including breast carcinoma,9–11 hepatocellular carcinoma,12,13 non–small cell carcinoma of lung,14–16 ovarian carcinoma,17,18 bladder carcinoma,19,20 and renal cell carcinoma,21 has been associated with an increase in tumor invasiveness and prevalence of metastasis. A study by Ohta et al7 on 15 benign and 10 malignant pheochromocytomas showed that down-regulation of the nm-23 gene evaluated by real-time polymerase chain reaction was significantly higher in malignant tumors. Our study also demonstrated a greater extent of immunoreactivity for nm-23 in benign pheochromocytomas compared with the malignant group, the difference being statistically significant (P = .000).”  Emphasis added.


    PNG
    media_image30.png
    427
    854
    media_image30.png
    Greyscale


Regarding (2), Nakanishi et al., throughout the publication, and, for example, in Abstract, teach involvement of macrophage-derived chemokine (MDC) in a human lung cancer and its potential as a predictive marker for improving the prognosis of lung cancer.
Regarding (2), Schmidt et al., throughout the publication, and, for example, in paragraph [0050] and Claim 43, teach involvement of VEGF-D in lung cancer.
It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have measured a level of Flt-3L, NME-2, MDC and VEGF-D in the methods, taught by combination of Colpitts et al., Mathew et al. and Nakamura et al., because Flt-3L, NME-2, MDC and VEGF-D are all involved in lung cancer, as taught by Chakravarty et al., Saffar et al., Nakanishi et al. and Schmidt et al., respectively, and, accordingly, Flt-3L, NME-2, MDC and VEGF-D may be used to help guide treatment decisions for targeted therapy.  
Regarding (3), Blankenberg et al., throughout the publication, and, for example, in paragraph [0028], teach a kit for the analysis of markers comprising devises and reagents for the analysis of at least one test sample and instructions for performing the assay, which kit optionally contains one or more means for using information obtained from immunoassays performed for a marker panel to rule in or out certain diagnoses.  In paragraphs [0079] and [0102], Blankenberg et al. teach the use of particles for immobilization and detection of analytes.  With regard to “a Receiver Operating Characteristic (ROC) area of at least 0.70,” as evidenced by Blankenberg et al., it was recognized in the prior art that the sensitivity and specificity (i.e., selectivity) is a measure of the accuracy of a test, reflecting the number (if any) of false positives and false negatives.  Furthermore, sensitivity and selectivity may be adjusted by adjusting the value of a threshold or cutoff value, above which (or below which, depending on how a marker changes with the disease) the test is considered to be indicative of one state or condition (e.g., diseased) and below which the test is considered to be indicative of another state or condition (e.g., non-diseased).  See Blankenberg et al. at paragraphs [0007], [0028], [0084].  Accuracy need not be 100%; however Blankenberg et al. indicate that particularly preferred would be where both the sensitivity and specificity are at least about 75%, more preferably at least about 80%, even more preferably at least about 85%, still more preferably at least about 90%, and most preferably at least about 95% (paragraph [0028]).  The teachings of Blankenberg et al. indicate that the sensitivity and selectivity of a diagnostic test was known to be a result-effective variable, impacting the number of individuals who are correctly diagnosed with disease.  Furthermore, the teachings of Blankenberg et al. indicate that it was known in the prior art to optimize tests for desired levels of sensitivity and selectivity, by selecting appropriate threshold or cutoff values.  Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by optimizing cutoff levels in order to achieve a desired ROC area of at least 0.70 as claimed, given that such percentages were recognized in the art to be particularly preferred for diagnostic tests.  One skilled in the art would have been motivated to select such levels of sensitivity and selectivity out of the course of routine optimization, given that these measures of test accuracy were recognized in the prior art to be result-effective variables that impact the number of false negatives and false positives for the test.  Finally, one skilled in the art would have had a reasonable expectation of success in arriving at the claimed sensitivity and specificity since means of achieving desired sensitivity and specificity were known, namely by selecting an 
appropriate threshold or cutoff level (as taught by Blankenberg et al.).  
With regard to Claims 26, 27 and 34, as admitted by Applicant at pages 13 of the specification, the use of an assay chamber, such as a single well of an assay plate or an assay chamber that is an assay chamber of a cartridge, as well as at least four discrete binding domains, which are in the form of a spot pattern, such as commercially available MULTI-SPOT®, for conducting diagnostic tests is routine, conventional activity previously known to the industry.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 7-9 and 26-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 54-63, 66 and 74 of copending Application No. 16/883,468 (the ‘468 application), filed 05/26/2020, Pub. No. US 2021/0116452 A1, published 04/22/2021 (PTO-892 mailed 05/11/2022).  
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘468 application claims: 

    PNG
    media_image31.png
    856
    901
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    423
    901
    media_image32.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 101
At pages 6-7 of the Remarks, Applicant argues that:

    PNG
    media_image33.png
    524
    1170
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    176
    1179
    media_image34.png
    Greyscale


The Examiner respectfully disagrees for the following reasons.
First, Applicant’s argument is undermined by the fact that Applicant's invention, as set forth in the instant claims, constitutes new matter not supported by the application as filed.
Second, as indicated above, although Claim 1 recites the additional elements of “administering” to a patient diagnosed with any lung cancer any chemotherapeutic agent selected from a “laundry” list consisting of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine and any possible their combinations, these limitations fail to meaningfully limit the claim because they are recited at a high level of generality, making the limitations’ inclusion in the claim at best nominal.  Accordingly, these limitations do not integrate the recited judicial exception into a practical application, and the claims are therefore directed to the judicial exception.  As, such, the 101 rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
At page 9 of the Remarks, Applicant argues that:

    PNG
    media_image35.png
    312
    1183
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    453
    1174
    media_image36.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, as indicated above, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have measured a level of Flt-3L, NME-2, MDC and VEGF-D in the methods, taught by combination of Colpitts et al., Mathew et al. and Nakamura et al., because Flt-3L, NME-2, MDC and VEGF-D are all involved in lung cancer, as taught by Chakravarty et al., Saffar et al., Nakanishi et al. and Schmidt et al., respectively, and, accordingly, Flt-3L, NME-2, MDC and VEGF-D may be used to help guide treatment decisions for targeted therapy.   Applicant is reminded that, according to MPEP 2144.06, “Combining equivalents known for the same purpose”: 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Emphasis added.


Second, as indicated above, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by optimizing cutoff levels in order to achieve a desired ROC area of at least 0.70 as claimed, given that such percentages were recognized in the art to be particularly preferred for diagnostic tests, as taught by Blankenberg et al.
Double Patenting
At page 9 of the Remarks, Applicant argues that:

    PNG
    media_image37.png
    244
    1176
    media_image37.png
    Greyscale



The Examiner respectfully disagrees because the reproduced above Claim 54 of copending Application No. 16/883,468 recites steps (e) and (f), which are identical to steps (e) and (f) of the instant Claim 1.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678